DETAILED ACTION
This Office action is in response to amendment filed October 29, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KURA et al (8,916,621).
The claimed invention recites the following:
KURA et al disclose a photoresist composition comprising an alkali-soluble resin as seen in column 8, line 54 – column 11, line 5 wherein the comonomers include for instance an acrylic acid and a benzyl acrylate, see below:

    PNG
    media_image1.png
    259
    368
    media_image1.png
    Greyscale

Wherein the content of the polymer binder in the composition is reported in column 11, lines 1-5, shown below:
    PNG
    media_image2.png
    97
    422
    media_image2.png
    Greyscale

The polymer resin having a molecular weight of 2000 to 2000000, as report in column 3, lines 31-34 see below:
    PNG
    media_image3.png
    95
    433
    media_image3.png
    Greyscale

The ethylenically unsaturated monomer is reported in column 11, lines 6 – column 13, line 67.  The amounts of the acrylate are shown below:
    PNG
    media_image4.png
    124
    429
    media_image4.png
    Greyscale

column 39, line 19-22 having a content of 0.01 to 30 mol %, see below:

    PNG
    media_image5.png
    76
    421
    media_image5.png
    Greyscale

Applicants are further directed to column 63, lines  15-57 wherein a radically polymerizable color filter composition is prepared having Ciba ® IRGACURE ® 369  as a photoinitiator is added in an amount of 4.8 wt % in solid to the composition as shown below:

    PNG
    media_image6.png
    543
    407
    media_image6.png
    Greyscale

 This disclosure directs the skilled artisan to use the photoinitiator in an amount as claimed in the color filter resist composition of KURA et al, thus meeting the claimed photosensitive resin of claims 1-6.
It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to select any of the alkali-soluble resins as reported starting in column 8, line 54 above in a working example at a molecular weight of 2000 in place of working examples resin with the reasonably the same or similar expectations for a sufficiently high carbon = carbon double bond conversion.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE et al (2011/0287366) is cited of interest as reporting photoresist composition in Example 1, paragraph [0036]. 
CHO et al (8,252,507) report photopolymerizable composition meeting the claimed composition in Experimental Example 2 and Example 2 in column 16, lines 23-67, shown below:
    PNG
    media_image7.png
    801
    441
    media_image7.png
    Greyscale
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329.  The examiner can normally be reached on IFP-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
January 22, 2021